Case 1:19-cv-01133-LAS Document 59 Filed 08/16/19 Page 1 of 58

Case 1:19-cv-01133-LAS Document 1] Filed 08/05/19 Page 1 of 53

Receipt number 9998-5552136

IN THE UNITED STATES COURT OF FEDERAL CLAIMS

 

BID PROTEST
)
DYNCORP INTERNATIONAL LLC,
_ ae , wm iiisac
UNITED STATES OF AMERICA, hs
Defendant. )

 

COMPLAINT
DynCorp International LLC (“DI”), by and through its undersigned counsel, submits the

following complaint for declaratory and injunctive relief.

NATURE OF THE ACTION

1. This action arises out of a determination by the U.S. Department of the Army
(“Army” or “Agency”) to make Indefinite Delivery, Indefinite Quantity (“IDIQ”) contract awards
to Kellogg, Brown & Root Services, Inc. (“KBR”) of Houston, Texas; Vectrus Systems
Corporation (“Vectrus”), of Colorado Springs, Colorado; Fluor Intercontinental, Inc. (“Fluor”) of
Greenville, South Carolina, and PAE-Parsons Global Logistics Services (“P2GLS”) of Arlington,
Virginia (collectively, the “Awardees”), in connection with the Army’s logistics civil
augmentation program (“LOGCAP V”) under Solicitation Number W52P1J-16-R-0001 (the
“RFP”), pursuant to the procedures of FAR Part 15.

2: DI is an incumbent contractor for the work contemplated under LOGCAP V. Since
2009, DI has served the Army by providing a broad range of support services under the LOGCAP
IV Contract in Afghanistan as well as in the Northern Command (“NORTHCOM”) and Pacific

Command (“PACOM”) — three of the geographical regions awarded under LOGCAP V. The

 
Case 1:19-cv-01133-LAS Document 59 Filed 08/16/19 Page 2 of 58

Case 1:19-cv-01133-LAS Document 1 Filed 08/05/19 Page 2 of 53

services DI currently provides include: (1) supply operations, such as the delivery of food, water,
fuel, spare parts, and other items; (2) field operations, such as dining and laundry facilities,
housing, sanitation, waste management, postal services, and morale, welfare and recreation
activities; and (3) other operations, including engineering and construction, support to
communication networks, transportation and cargo services, and facilities maintenance and repair.

3: Under LOGCAP IV, DI was awarded the following LOGCAP IV Task Orders:
Task Order 0001 — Project Management Office (PMO); Task Order 0002 — Kuwait Area of
Responsibility (AOR); Task Order 0003 — Udairi Airfield Kuwait; Task Order 0004 — Afghanistan
Area of Responsibility (AOR); Task Order 0005 — Oman Arrival/Departure Airfield Control
Group; Task Order 0006 — Pacific Command (PACOM); Task Order 0007 — North American
Command (NORTHCOM).

4. For its work in these regions, the Army rated DI’s past performance positively in
all areas, but in particular / iii for DI’s cost control for LOGCAP IV Task
Orders 0004, 0006, and 0007, which have near-identical scopes of work as are being sought under
the RFP for Afghanistan, PACOM and NORTHCOM.

5: This bid protest is the result of the Army’s violation of law and undeniably arbitrary
and capricious action and irrational disparate treatment of DI throughout this solicitation, all of
which substantially prejudiced DI and ensured DI would not receive one of the IDIQ contracts.

As alleged in detail below:

1. The Army conducted unequal and misleading discussions;
il. The Army failed to conduct a proper cost realism
determination;
lil. The Army’s evaluation of KBR’s past performance was

arbitrary and capricious and contrary to law; and

2

 
Case 1:19-cv-01133-LAS Document 59 Filed 08/16/19 Page 3 of 58

Case 1:19-cv-01133-LAS Document 1 Filed 08/05/19 Page 3 of 53

IV. Based on the foregoing flaws in the Army’s evaluation, the
Army’s Best Value Determination was arbitrary and
capricious and contrary to law.

6. Most significant is the Army’s failure to engage in meaningful discussions with DI
regarding DI’s cost/price proposal and its Labor Staffing Model (“LSM”) in violation of FAR
1.602-2 and FAR 15.306(d)(1). The Army engaged in meaningful discussions with the Awardees
and led them through the areas of their proposals that required amplification and correction. The
Army did not, however, similarly lead DI into the areas of its proposal requiring amplification or
correction. As a result, DI was not provided a meaningful opportunity to modify its proposal to
address the weaknesses or deficiencies subsequently identified by the Army that had competitive
impact on DI’s chance of contract award. See Precision Asset Mgmt. Corp. v. United States, 135
Fed. Cl. 342, 355 (2017).

T: As a direct result of its failure to meaningfully advise DI on the areas of its technical
proposal that required amplification or correction (even though it provided such advice to the
Awardees), the Army rated DI’s technical proposal, including its LSM as merely |
whereas Awardee’s KBR, Vectrus, and Fluor received “Outstanding” technical ratings under
Factor 1.

8. Sunilarly, as a result of the Army’s unquestionable failure to advise DI that its price
was objectively a . the Army deprived DI of the opportunity to
modify its price proposal to make it acceptable for award.

9. As discussed in more detail below, had the Army engaged in meaningful

discussions with DI, DI would have Ly and adjusted its technical proposal —

including its LSM. Doing so would have resulted in the Army rating DI’s technical proposal as

3

 
Case 1:19-cv-01133-LAS Document 59 Filed 08/16/19 Page 4 of 58

Case 1:19-cv-01133-LAS Document ]M Filed 08/05/19 Page 4 of 53

| for Factor 1 — equal to the Army’s technical evaluation of P2GLS’s technical
proposal which received a rating of “Good” for Factor 1 and an award of an IDIQ contract to DI.
But DI did not have this opportunity because the Army failed to engage in meaningful discussions

with DI, which is per se a violation of law.

JURISDICTION

10. This Court has jurisdiction over this action pursuant to the Tucker Act, 28 U.S.C.
§ 1491(b)(1), as amended by the Administrative Dispute Resolution Act of 1996.

11. ODI has standing as an “interested party” because it submitted a timely and
responsive proposal in response to the RFP and, but for the Army’s violation of law and arbitrary
and capricious evaluation of the Awardees’ proposals in this procurement, DI had a substantial
chance of being awarded one of the IDIQ contracts contemplated by the RFP.

12. ‘If it were not for the Army’s violations of law and arbitrary and capricious actions,
and had the Army conducted a fair and lawful evaluation of DI and the Awardees’ proposals and
made a fair and lawful best value determination, DI would have received one of the IDIQ contracts
resulting from the RFP.

PARTIES

13. Plaintiff, DI, is a Delaware corporation with offices at 1700 Old Meadow Rd,
McLean, VA 22102. Established in 2000, DI provides a broad array of services to U.S. and
international customers including for logistics, aviation, trainmg, security, and complete
intelligence mission support. Since 2009, DI has served the Army by providing a broad range of
support services under the LOGCAP IV contract in Afghanistan as well as in the Northen
Command (“NORTHCOM”) and Pacific Command (“PACOM”) - three of the geographical

regions encompassed under the RFP.

4

 
Case 1:19-cv-01133-LAS Document 59 Filed 08/16/19 Page 5 of 58

Case 1:19-cv-01133-LAS Document 1 Filed 08/05/19 Page 5 of 53

14. Defendant is the United States of America, acting by and through the Department
of the Army, Army Contracting Command-Rock Island, 1 Rock Island Arsenal Rock Island, IL
61299.

FACTS
I. The RFP.

15. | The Army issued the RFP for the fifth iteration of the Army’s requirement for
LOGCAP services on November 20, 2017 (“LOGCAP V”) to obtain a broad range of support
services to support and augment the US Army, Joint Forces, and other Department of Defense
(“DoD”) components, and other select supported agencies. The LOGCAP V contract is intended
to “replace the current LOGCAP IV, Kuwait Base Operations and Security Services [excluding
security], and Qatar Base Operations and Security Services Contracts.” AR Tab 3 at 2.!

16. |The RFP contemplated a five-year initial ordering period and five one-year options,
running from April 12, 2019 through April 11, 2029. Jd. at 11. The IDIQ ceiling value was listed
as $82 billion. Jd. at 3.

17. | The LOGCAP is designed to service six Army Geographic Combatant Commands
(“GCC”), plus Afghanistan — which is broken out separately from the Army’s Central Command
for purposes of this contract. Jd. at 2. The RFP contemplated a minimum of four (4), and up to
six (6), Indefinite Delivery, Indefinite Quantity (IDIQ) contract awards, with contemporaneously

issued task orders to address the six GCCs plus Afghanistan. Jd. at 11.

 

! All AR cites refer to the record produced in the GAO bid protest which will be produced
as part of the Government’s Administrative Record.
5

 
Case 1:19-cv-01133-LAS Document 59 Filed 08/16/19 Page 6 of 58

Case 1:19-cv-01133-LAS Document ]M Filed 08/05/19 Page 6 of 53

18. The seven global commands are: (1) Northern Command (NORTHCOM/
USARNORTH), (2) Southern Command (SOUTHCOM/USARSO), (3) European Command
(EUCOM/USAREUR), (4) African Command (AFRICOM/USARAF), (5) Central Command
(CENTCOM/USARCENT), (6) Pacific Command (PACOM/USARPAC), and (7) Afghanistan
(collectively “global commands” or “GCCs”). Jd. at 2.

19. |The RFP divided the awards determination into three operational priority groupings
as follows:

Priority Grouping 1: EUCOM (Setting the Theater and associated
performance task order) and PACOM (Setting the Theater and
associated performance task order). An offeror could only win one
of the contracts in this grouping.

Priority Grouping 2: CENTCOM (Setting the Theater and
associated performance task orders, except Afghanistan),
NORTHCOM (Setting the Theater and associated performance task
order), AFRICOM (Setting the Theater and associated performance
task order), and SOUTHCOM (Setting the Theater and associated
performance task order). An offeror could only win one of the
contracts in this grouping.

Priority Grouping 3: Afghanistan (performance task order). To

qualify for consideration for Afghanistan, an offeror had to win at

least one of the global commands in either of Priority Grouping | or

2.
Id. at 115-16.

20. The RFP stated that awards would be made based on a Best Value Tradeoff. The

best value source selection would be based on an integrated assessment of the following four (4)
evaluation factors: Technical/Management, Past Performance, Small Business Participation, and

Cost/Price, which are listed in descending order of importance: (1) Technical/Management, (2)

Past Performance, (3) Small Business Participation, and (4) Cost/Price. Jd. at 115.

6

 
Case 1:19-cv-01133-LAS Document 59 Filed 08/16/19 Page 7 of 58

Case 1:19-cv-01133-LAS Document 1 Filed 08/05/19 Page 7 of 53

21. All evaluation factors other than Cost/Price, when combined, were significantly
more important than Cost/Price. Jd.

II. Technical / Management Approach.

A. RFP Requirements.

22. The RFP required each offeror to submit its integrated technical and management
approach to accomplish the requirements of the solicitation. AR Tab 3 at 105. Offerors were
required to complete one copy of the Regional Capability Matrix (Attachment 0021) for each GCC.
Id. at 106. A regional capability matrix was not required for Afghanistan. Jd. at 106. For each
matrix, the offeror had to describe its structure and experience within each GCC to include, but
not limited to: existing locations and capabilities; established business arrangements with host
countries; strategic partnerships, vendor networks, and supply chains; transportation networks; and
anything else that demonstrates its rapid responsiveness, capabilities, and/or experience
throughout the GCC. Jd.

23. | For Management Approach, the RFP required each Offeror to provide one (1)
overarching management approach applicable to all GCCs and Afghanistan. Jd. The Offeror was
required to describe its organizational structure, to include any teaming arrangements and plan to
manage the complexity of providing services required by the LOGCAP Standardized PWS
paragraph 02.02 Management Support — Post Activation, during start-up operations, managing
service adjustments (i.e., adding/removing services, adding/removing workload), and termination
of operations. Jd. Offerors were required to describe any tools, reports, communications, or other
unique approaches to overcome any challenges in meeting the LOGCAP objectives. Additionally,
each Offeror was required to describe how it would collect, package, and deliver the

aforementioned to the Government. Jd.

7

 
Case 1:19-cv-01133-LAS Document 59 Filed 08/16/19 Page 8 of 58

Case 1:19-cv-01133-LAS Document 1M Filed 08/05/19 Page 8 of 53

24. —_ Each Offeror also had to provide a LSM and Approach. Jd. at 107. The base LSM
had to be consistent, scalable, and adjustable in order to account for all activated service
requirements identified through the RFP, the PWS, and the associated technical exhibits, including
the government provided workload inputs and assumption criteria identified in Attachments 0002
thru 0010. The LSM was required to predict the labor staffing mix (supervision, skilled trade,
laborer, etc.), types (job description, labor category, etc.), and quantities. Labor quantities were
required to be provided as productive labor hours. Non-productive labor hours were not allowed
to be included in the LSM. The resulting labor categories within the LSM were required to be
clearly assigned a unique identifier correlating the position to the appropriate description in the
Offerors Attachment 0023 Labor Job Descriptions, referenced in paragraph L.7.1.(2) of the RFP.
Id. Using the base LSM above, each Offeror was required to develop and provide one (1) Labor
Staffing Approach for each of the RFP’s described task orders. The Labor Staffing Approach for
each task order was required to be produced by populating the base LSM with the unique
requirements in the Government provided workload data and assumptions identified in
Attachments 0002 thru 0010, respectively. Jd. at 107.

25. To explain the LSM and Approach, the RFP required offerors to produce a Labor
Staffing Model Supporting Rationale (the “Rationale”). Jd. at 107-08. In the Rationale, each
offeror had to describe the supporting rationale it used as the basis for its base LSM development
for all activated services identified through the RFP, the PWS, and the associated technical
exhibits, including the government provided workload inputs and assumption criteria identified in
Attachments 0002 thru 0010. /d. The descriptions in the Rationale had to explain how the Offeror
determined the types and quantities proposed for a particular resource and could not be so general

that it was not possible to determine how the proposed types or quantities were developed. The

8

 
Case 1:19-cv-01133-LAS Document 59 Filed 08/16/19 Page 9 of 58

Case 1:19-cv-01133-LAS Document 1 Filed 08/05/19 Page 9 of 53

RFP required offerors to identify the source data, formulas, or calculations used to estimate the
proposed quantities, to include, Offeror’s basis, support, estimating relationships, or estimating
methodologies such as:

1. If a resource was based on an analogous relationship, explain how
relationship was determined and show how it was used to develop the
type or quantity. Explain what adjustments, if any, were made to the
relationship, and why the adjustment was made. Show how this was
used to calculate the quantity.

2. Ifaresource was based on past experience (historical performance/time
study/standard operating procedures), explain what the past experience
was, how many people or units were used, and how the level of effort is
relevant to the current proposal. Explain what adjustments, if any, were
made to develop the proposed quantity or hours, and why the adjustment
was made. Show how this was used to calculate the quantity.

3. Ifaresource was based on a minimum manning standard or regulation,
identify the source, and explain how the level of effort is relevant to the
current proposal. Explain what adjustments, if any, were made to
develop the proposed quantity or hours, and why the adjustment was
made. Show how this was used to calculate the quantity. The above list
is not all inclusive. The Offerors description should provide all
information appropriate to facilitate the Governments understanding of
the supporting rationale and basis for the Labor Staffing Model.

Id.

26. In addition to submitting a written proposal, the RFP invited offerors to present
their proposed LSM and Approach to demonstrate the functionality and operation of the LSM.
Further, the Offeror was required to demonstrate the navigation between the various sections
(workbooks, files, tabs, etc.) of the Offeror’s LSM and Approach. Jd. at 108.

B. Evaluation Criteria.

27. For the evaluation of the technical approach, the RFP stated that the
Technical/Management proposal would be evaluated on the feasibility of its

technical/management approach to accomplishing the requirements of the solicitation. Jd. at 117.

9

 
Case 1:19-cv-01133-LAS Document 59 Filed 08/16/19 Page 10 of 58

Case 1:19-cv-01133-LAS Document 1M Filed 08/05/19 Page 10 of 53

The RFP provided that a separate adjectival rating would be assigned to support award
determinations for each GCC and Afghanistan that considered the impact of the Offeror’s approach
on the following LOGCAP risk areas:

e Responsiveness: Ability to provide sustainment for an agile force
where and when needed.

e Affordability: Ability to employ effective measures to control costs
and ensure best value.

° Transparency: Ability to ensure that costs can be traceable to
execution.

° Predictability: Confidence in cost estimates when levels of effort are
known.

° Capability: Ability to reliably provide the full spectrum of
sustainment services across the full range of possible mission sets.

e Accountability: Ability to adhere and comply with regulatory and
contractual requirements.

e Flexibility: Ability to rapidly expand or reduce resources to meet

commander's objectives.
Id.

28. The Army was required to consider each Offeror’s experience and capabilities
within each global command as demonstrated in its Regional Capability Matrix (Attachment
0021), as well as the Offeror’s description of its structure within each region to include, but not
limited to: internal locations and capabilities; established business arrangements with host
countries; strategic partnerships, vendor networks, supply chains; and anything else that
demonstrates its rapid responsiveness, flexibility, capabilities, and/or experience throughout the

global command. The RFP placed an emphasis on the Offeror’s ability to demonstrate how it will

leverage the aforementioned experience and capabilities to deliver PWS 02.01 Setting and Surging

10

 
Case 1:19-cv-01133-LAS Document 59 Filed 08/16/19 Page 11 of 58

Case 1:19-cv-01133-LAS Document 1M Filed 08/05/19 Page 11 of 53

the Theater (Phases 0-II) and other key sustainment activities in support of the Army deployment
process. Jd.

29. | With regard to the LSM and Approach, the Army was required to evaluate the
feasibility and confidence in the Offeror’s LSM and Approach to predict labor staffing mix, types,
and quantities (troop to task) to meet the activated service requirements identified through the RFP,
the PWS, and the associated technical exhibits, including the government provided workload
inputs and assumption criteria identified in Attachments 0002 thru 0010, respectively. The model
was to be evaluated for consistency, scalability, and adjustability across the aforementioned broad
range of requirements. The confidence evaluation was required to consider the quality and
soundness of the supporting rationale utilized to develop the LSM and Approach.

30. The following adjectival definitions were applicable:

 

Outstanding Proposal indicates an exceptional approach and
understanding of the requirements and contains multiple
strengths, and risk of unsuccessful performance is low.
Good Proposal indicates a thorough approach and understanding
of the requirements and contains at least one strength, and
risk of unsuccessful performance is low to moderate.
Acceptable Proposal meets requirements and indicates an adequate
approach and understanding of the requirements, and risk
of unsuccessful performance is no worse than moderate.
Marginal Proposal has not demonstrated an adequate approach and
understanding of the requirements, and/or risk of
unsuccessful performance is high.

Unacceptable Proposal does not meet requirements of the solicitation,
and thus, contains one or more deficiencies, and/or risk of
unsuccessful performance is unacceptable. Proposal is
unawardable.

 

 

 

 

 

 

 

 

Id. at 119.
31. The following risk descriptions were applicable to the determination of the
adjectival ratings:

11

 
Case 1:19-cv-01133-LAS Document 59 Filed 08/16/19 Page 12 of 58

Case 1:19-cv-01133-LAS Document 1 {Filed 08/05/19 Page 12 of 53

 

Low Proposal may contain weakness(es) which have little
potential to cause disruption of schedule, increased cost or
degradation of performance. Normal contractor effort and
normal Government monitoring will likely be able to
overcome any difficulties.

Medium Proposal contains a significant weakness or combination
of weaknesses which may potentially cause disruption of
schedule, increased cost or degradation of performance.
Special contractor emphasis and close Government

monitoring will likely be able to overcome
Aff. lic

High Proposal contains a significant weakness or combination of
weaknesses which is likely to cause significant disruption
of schedule, increased cost or degradation of performance.
Is unlikely to overcome any difficulties, even with special
contractor emphasis and close Government monitoring.

 

 

 

Unacceptable | Proposal contains a material failure or a combination of
significant weaknesses that increases the risk of
unsuccessful performance to an unacceptable level.

 

 

 

 

Id.
Ill. Past Performance.

32. | The RFP provided that the Army would evaluate past performance as a predictor
of future contract performance and the degree of confidence the Agency has that the Offeror will
successfully complete the solicitation requirements in accordance with the contract terms based on
the Offeror's demonstrated record of relevant past and current performance. /d. at 118.

33. | The RFP required each offeror to submit with its initial proposal up to four (4)
project/contract references based on its own performance and up to two (2) project/contract
references for its proposed major subcontractor(s), and up to two (2) project/contract references
for up to two (2) subcontractor(s) it determines critical to its approach. Jd. at 109. As to relevant
past performance, the RFP defined recent contracts as contracts (excludes basic IDIQ where
performance occurs on task/delivery order), task orders, delivery orders, or subcontracts where

services and/or deliverables were performed, or still being performed, anytime within three (3)

12

 
Case 1:19-cv-01133-LAS Document 59 Filed 08/16/19 Page 13 of 58

Case 1:19-cv-01133-LAS Document 1 {Filed 08/05/19 Page 13 of 53

years of issuance of this Request for Proposal (RFP), regardless of award date. The Government
reserved the right to consider any significant past performance after the solicitation closing date
and prior to award.
34. Relevant contracts were defined as follows:
a. Very Relevant Present/Past Performance effort involved similar
scope, valued at $50 million or more per annum, and with
performance at three (3) or more separate and distinct sites.
b. Relevant - Present/Past Performance effort involved similar scope,
a value of at least $20 million per annum and with performance at

two (2) or more separate and distinct sites.

ro Somewhat Relevant - Present/Past Performance effort involved
some of the scope and a value of at least $5 million per annum.

d. Not Relevant - Present/Past Performance effort involved little or
none of the scope or is valued at less than $5 million per annum.
Id. at 109.
35. | The RFP also required offerors to address adverse past contract performance. Jd.

at 110. Specifically, the RFP required each Offeror, to include individual JV partners, to identify
every recent and relevant contract the Offeror was awarded where that Offeror experienced any
performance problems meeting the following parameters: termination in whole or in part; receipt
of a Level III or IV Corrective Action Report (CAR), Non-Conformance Report (NCR) or
equivalent document; show-cause letter; or cure notice. Jd. For any contract falling under these
descriptions, the offeror had to provide a copy of any relevant documents referenced by the RFP;
identify reason for any termination; state any corrective actions taken to avoid recurrence; and
describe the extent to which the corrective action has been successful, identifying points of contact

who can confirm the success of the corrective measures. Jd.

13

 
Case 1:19-cv-01133-LAS Document 59 Filed 08/16/19 Page 14 of 58

Case 1:19-cv-01133-LAS Document 1 Filed 08/05/19 Page 14 of 53

36. With respect to sexual assault and sexual harassment, the RFP incorporates
Performance Work Statement (“PWS”) Section 04.07.01 Clinical Governance and Credentialing,
which provides, in pertinent part, the following two requirements:

The contractor shall comply with current Army and OTSG/MEDCOM

Policy for Reporting Incidents of Sexual Assault and Sexual Harassment
under the Sexual Assault Prevention and Response Program (SHARP).

In accordance with current OTSG/MEDCOM Policy regarding contractor
personnel with knowledge of an incident of sexual assault occurring on a
Government facility, to include a Government leased facility, where the
contractor is providing services under this contract, will immediately report
the incident to the contractor MHSM, and the contractor MHSM will
immediately report the incident to the government's contracting officer's
representative, who will in turn report the incident to the base/camp Sexual
Assault Response Coordinator (SARC).

AQL: The contractor MHSM will notify the COR no later than 24 hours
after learning of the incident.

37: Past performance information was to be evaluated as a predictor of future contract
performance. The Army was required to assess the degree of confidence it had that the Offeror
will successfully complete the requirements in accordance with the contract terms based on the
Offeror’s demonstrated record of recent and relevant performance as defined in L.8.3 and L.8.4.
Id. at 118.

38. In conducting the past performance evaluation, the Government was permitted to
use information provided by the Offeror in its proposal as well as data obtained from other sources
or other information with regard to other contracts performed by the Offeror of which it has
knowledge, whether or not those contracts are disclosed to the Government by the Offeror. Jd

39. | The Government could consider the currency, degree of relevance, and context of

the Past Performance information it evaluated, as well as general trends of performance and

14

 
Case 1:19-cv-01133-LAS Document 59 Filed 08/16/19 Page 15 of 58

Case 1:19-cv-01133-LAS Document 1 Filed 08/05/19 Page 15 of 53

demonstrated corrective actions. The RFP expressly stated that a “problem/problem resolution or
lack of relevant data in any element can become an important consideration in the assessment
process.” Jd. at 119. Moreover, “[a] negative finding in any element may result in an overall lower

confidence assessment rating.” Jd. (emphasis added).

 

 

40. The following adjectival ratings were applicable to the past performance
evaluation:
Substantial Based on the Offerors recent/relevant performance
Confidence record, the Government has a high expectation that
the Offeror will successfully perform the required
effort.
Satisfactory Based on the Offerors recent/relevant
Confidence performance record, the Government has a

reasonable expectation that the Offeror will
successfully perform the required effort.

 

Neutral Based on the Offerors recent/relevant
Confidence performance record, the Government has a
reasonable expectation that the Offeror will
successfully perform the required effort.

 

 

Limited Based on the Offerors recent/relevant performance

Confidence record, the Government has a low expectation that
the Offeror will successfully perform the required
effort.

No Confidence Based on the Offerors recent/relevant

performance record, the Government has no
expectation that the Offeror will be able to
successfully perform the required effort.

 

 

 

 

IV. Price.

41. The RFP required offerors to submit separate cost/price proposals for each of the
RFP’s task orders for the respective global commands (EUCOM, PACOM, CENTCOM,
NORTHCOM, AFRICOM, SOUTHCOM, and Afghanistan). RFP at 112-113. In addition, the
RFP required a completed copy of Attachment 0017 — the FFP Pricing Template, where offerors

were required to break out their pricing by period and by global command. /d. at 113. Further,
15

 
Case 1:19-cv-01133-LAS Document 59 Filed 08/16/19 Page 16 of 58

Case 1:19-cv-01133-LAS Document 1 Filed 08/05/19 Page 16 of 53

offerors had to provide a narrative that identified all assumptions applicable to the proposed
pricing. Jd.

42. For the price evaluation, the RFP required: “The Government [to] evaluate the
realism of the offerors proposed cost for the cost remmbursable effort through cost realism
analysis IAW FAR 15.404-1(d). The Government will evaluate price reasonableness for the
fixed priced effort IAW FAR 15.404-1(b).” Jd. at 120.

43. For the Cost/Price CLINs, the RFP required as follows:

“The Offerors proposed costs will be evaluated for reasonableness
and realism. (a) Cost/Price analysis, along with technical analysis
techniques, will be used to determine price reasonableness, and to
perform cost realism to determine if the costs in an Offerors proposal
are realistic for the work to be performed. (b) The cost proposal will
be evaluated to determine whether the estimated proposed cost
elements are realistic for the work to be performed; the proposal
reflects an understanding of the solicitation requirements; and
whether the cost proposal is consistent with the unique methods of
performance described in the Offerors Technical/Management
proposal. (c) The methods of evaluation noted above may include
the use of information from sources such as (but not limited to) the
Defense Contract Audit Agency (DCAA) and the Defense Contract
Management Agency (DCMA).”
Id. at 120-21.

44. _ For the Fixed Price CLINS, the RFQ required: “The Offerors proposed price will
be evaluated for reasonableness using price analysis techniques.” /d. at 121.

45. The RFP stated that a total evaluated price would be determined for each GCC
and Afghanistan award determinations for the award of the IDIQ contracts and related task
orders. The Agency would determine the total evaluated price for the IDIQ award

determinations by adding together the offeror’s proposed cost plus fixed fee for the cost

reimbursable efforts, any cost adjustments necessary based upon the cost realism analysis, and

16

 
Case 1:19-cv-01133-LAS Document 59 Filed 08/16/19 Page 17 of 58

Case 1:19-cv-01133-LAS Document 1 Filed 08/05/19 Page 17 of 53

the offeror’s proposed price for the firm fixed priced effort for each task order. The transition

period, base year, and all option years, to include the FAR 52.217-8 Option to Extend Services

period, shall be included in the cost/price calculations. Jd.

46.

The Amny was to calculate a total evaluated price (“TEP”) for each global

command by adding together the following, as applicable:

 

 

 

 

 

(a) Grand Total Price Summary for the applicable task order(s). This
includes the Transition and FOC grand total price for all periods
(Base through Option Year 4 and the FAR 52.217-8 Option to
Extend Services period).
(b) Any Most Probable Cost (MPC) adjustments to the amount shown
in the Grand Total Price row of the Grand Total Cost Plus Fixed Fee
Table of the Grand Total Price Summary. In the event of an MPC
adjustment, the Government will use the Offerors proposed fee rate
in determining the total evaluated price.
(c) The Grand Total Price shown in the FFP Pricing Template for all
periods (base period, all option years, and the FAR 52.217-8 Option
to Extend Services period) for the applicable task order. The above
includes the option pricing for additional quantities for PWS
paragraphs 02.01.01 through 02.01.03.
Id.
47. In general, offerors’ cost/price proposals had to address the following FFP and
CPFF elements:
Element EUCOM | PACOM |CENTCOM|NORTHCOM|] AFRICOM|SOUTHCOM| Afghanistan
FEF Seif | yep FFP FFP FFP FFP FFP N/A
in Theater
5 Gov't : > : : $
Teanenion Gov't Plug Plug Gov’t Plug] Gov’t Plug |Gov’t Plug] Gov’t Plug | Gov’t Plug
Number Number Number Number Number Number
Number
Direct Labor x x xX xX XxX xX Xx
Subcontracts X x xX x X X X

 

 

 

 

 

 

 

 

 

17

 

 
Case 1:19-cv-01133-LAS Document 59 Filed 08/16/19 Page 18 of 58

Case 1:19-cv-01133-LAS Document 1M Filed 08/05/19 Page 18 of 53

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Element EUCOM PACOM |CENTCOM|NORTHCOM|] AFRICOM |SOUTHCOM| Afghanistan
3 Gov't , 5 : ; A
Materials Gov't Plug Plug Gov’t Plug] Gov’t Plug |Gov’t Plug] Gov’t Plug | Gov't Plug
Number Number Number Number Number Number
Number
5 Gov't ; ‘ 5 : .
Eduioaieat Gov't Plug Plu Gov’t Plug] Gov’t Plug |Gov’t Plug] Gov’t Plug | Gov’t Plug
uke Number 8 _| Number Number Number Number Number
Number
; Gov't ; ; ; 7
Intra-Theater | Gov’t Plug Pl Gov’t Plug N/A Gov’t Plug] Gov’t Plug | Gov't Plug
Air Travel Number Us Number Number Number Number
Number
ODCs xX XxX xX xX xX xX xX
Direct Labor
Overhead = 7 = 7 = : 7
— x X x Xx xX x x
osts
G&A X x X x Xx X X
48. The “X’s” in the table above identify a cost element of Offerors’ proposals that

would be evaluated for cost realism when the “Setting the Theater’s” firm fixed price was to be

evaluated for price reasonableness. As indicted above, the RFP provided “plug numbers” that all

offerors had to use as part of their cost proposals. In addition, and as part of Amendment 9 to the

RFP, the Army provided updated Attachments 0002-0010, which are Excel files, including an

additional/updated assumption: “Assumptions for annual manhours hours required to complete

preventive maintenance on systems identified in the PWS paragraph 06.01.01.” The Amendment

also set the annual manhours for the maintenance of identified and listed equipment. See RFP

Amend. 9, Attachment 0002 through 0010. Attachments 0002 through 0010 identified the areas

subject to the preventive maintenance assumption as follows:

18

 

 
Case 1:19-cv-01133-LAS Document 59 Filed 08/16/19 Page 19 of 58

Case 1:19-cv-01133-LAS Document 1M Filed 08/05/19 Page 19 of 53

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Amendment 9 Attachment Site
0002 CENTCOM, All Kuwait Sites
0003 All AP Sites
0004 CENTCOM, All Iraq Sites
0005 EUCOM, All EUCOM Sites
0006 PACOM, All Kwajalein Sites
0007 NORTHCOM, All NTC Sites
0008 AFRICOM, All AFRICOM Sites
0009 SOUTHCOM, All Soto Cano
Sites

0010 Afghanistan, All Afg Sites

AR Tab 12.

V. Proposal Submission.

49. DI timely submitted its compliant and responsive Final Proposal Revision on

February 5, 2019. DI’s proposal was for an IDIQ contract and the Army’s concurrently issued task
orders for each of the seven global commands identified in the RFP.
VI.‘ Evaluation Results.

50. On April 12, 2019, DI received an Unsuccessful Offeror Notice stating that its
proposal had not been selected for an IDIQ contract award, and therefore DI did not receive any
of the task orders for any of the global commands.

51. On April 12, 2019, DI also received a copy of the redacted Source Selection
Decision Document (“SSDD”). See AR Tab 123.

52. Additionally, on April 16, 2019, DI received written debriefing slides. See AR Tab
129.

53. | The Army awarded KBR an IDIQ contract, and then the task orders for EUCOM,
NORTHCOM, and Afghanistan. The Army awarded Vectrus an IDIQ contract, and then the task
orders for PACOM and CENTCOM. The Army awarded Fluor an IDIQ contract, and then the

task order for AFRICOM. Finally, the Army awarded P2GLS an IDIQ contract, and then the task
19

 
Case 1:19-cv-01133-LAS Document 59 Filed 08/16/19 Page 20 of 58

Case 1:19-cv-01133-LAS Document 1M Filed 08/05/19 Page 20 of 53

order for SOUTHCOM. The Army did not award an IDIQ contract to DI, and therefore DI was
not eligible for any task order award under the LOGCAP V RFP. The SSDD and debriefing slides

revealed the following non-price adjectival rating for DI’s proposal for each of the RFP’s regions:

 

Evaluation Factor Adjectival Rating

 

Technical/Management Approach - EUCOM

 

Technical/Management Approach - PACOM

 

Technical/Management Approach - CENTCOM

 

Technical/Management Approach - NORTHCOM

 

Technical/Management Approach - AFRICOM

 

Technical/Management Approach - SOUTHCOM

 

Technical/Management Approach - Afghanistan

 

Past Performance

 

Small Business Participation

 

 

 

 

AR Tab 129 at 18, 23, 26.

54. The debriefing slides stated that DI met all the requirements for all technical sub-
factors and that the Agency did not identify any weaknesses or deficiencies. Jd.

55. The debriefing slides reveal the Army’s process for its flawed best value tradeoff
for each global command and compared DI to each Awardee. For NORTHCOM, the SSAC
recommended KBR for award because “KBR had the highest rated proposal based on an integrated
assessment of the RFP's stated evaluation criteria.” Jd. The SSEB’s comparative summary

between DI and KBR, was as follows:

20

 
Case 1:19-cv-01133-LAS Document 59 Filed 08/16/19 Page 21 of 58

Case 1:19-cv-01133-LAS Document 1 Filed 08/05/19 Page 21 of 53

 

eras DynCorp International, Kellogg, Brown & Root
LLC Services, Inc.

Technical/Management i Outstanding

Past Performance Po Substantial Confidence

Small Business Participation P| Outstanding

Total Evaluated Price Dy $393,988,697.67

See AR Tab 129 at 32.
56. The SSA concurred with the SSAC’s recommendation. AR Tab 123 at 18. The

SSA explained:

 

AR Tab 123 at 19.
97. For PACOM, the SSAC recommended Vectrus for award because “Vectrus had the
highest rated proposal based on an integrated assessment of the RFP's stated evaluation criteria.”

AR Tab 123 at 11. The SSEB’s comparative summary between DI and Vectrus, was as follows:

21

 
Case 1:19-cv-01133-LAS Document 59 Filed 08/16/19 Page 22 of 58

Case 1:19-cv-01133-LAS Document 1 M* Filed 08/05/19 Page 22 of 53

 

Factor DYNO e Rowe IEE Acasa meal coins
LLC Corporation

Technical/Management | | Outstanding

Past Performance Pe: Substantial Confidence

Small Business Participation fF Good

Total Evaluated Price Po $349,187,574.26

AR Tab 129 at 30.
58. The SSA concurred with the SSAC’s recommendation. AR Tab 123 at 12. The

SSA explained:

 

AR Tab 123 at 15.

59. For CENTCOM, the SSAC recommended Vectrus for award because “Vectrus had
the highest rated proposal based on an integrated assessment of the RFP's stated evaluation
criteria.” AR Tab 123 at 15. The SSEB’s comparative summary between DI and Vectrus, was as

follows:

22

 
Case 1:19-cv-01133-LAS Document 59 Filed 08/16/19 Page 23 of 58

Case 1:19-cv-01133-LAS Document 1 Filed 08/05/19 Page 23 of 53

 

Tac) EON e BOOM EI EIe OTe pa Cea Co 11s
LLC COC yO eC

Technical/Management im Outstanding

Past Performance FP Substantial Confidence

Small Business Participation fF Good

Total Evaluated Price PF $1,033,582,366.80

AR Tab 129 at 31.
60. The SSA concurred with the SSAC’s recommendation. AR Tab 123 at 16. The

SSA explained:

 

Id. at 17.
61. For EUCOM, the Source Selection Advisory Council (“SSAC”) recommended

KBR for award because it concluded “KBR had the highest rated proposal based on an integrated

23

 
Case 1:19-cv-01133-LAS Document 59 Filed 08/16/19 Page 24 of 58

Case 1:19-cv-01133-LAS Document 1M = Filed 08/05/19 Page 24 of 53

assessment of the RFP's stated evaluation criteria.” AR Tab 123 at 7. The Source Selection

Evaluation Board’s (“SSEB”) comparative summary between DI and KBR, was as follows:

Tac) y DynCorp International, Kellogg, Brown & Root
LLC Services, Inc.

Technical/Management ly Outstanding

Past Performance | li Substantial Confidence
Small Business Particination Outstanding
Total Evaluated Price $183,304,831.67

AR Tab 129 at 29.

 

 

62. The SSA concurred with the SSAC’s recommendation. AR Tab 123 at 7. The SSA

explained:

 

Id. at 11.

63. For AFRICOM, the documents produced by the Army |
issued an award decision for Fluor. AR Tab 123 at 19. The SSEB’s

comparative summary between DI and Fluor, was as follows:

24

 
Case 1:19-cv-01133-LAS Document 59 Filed 08/16/19 Page 25 of 58

Case 1:19-cv-01133-LAS Document 1M Filed 08/05/19 Page 25 of 53

 

DynCorp International, Fluor Intercontinental,
LLC bites
Technical/Management | | Outstanding
Past Performance Ps Satisfactory Confidence
Small Business Participation fF Good

Total Evaluated Price Po $137,222,537.90

See AR Tab 129 at 33.

64. The SSA explained:

 

AR Tab 123 at 21.

65. |For SOUTHCOM, the SSAC recommended P2GLS for award because it had a
“superior proposal overall given the relative order of importance of factors and was the best value.”

AR Tab 123 at 22. The SSEB’s comparative summary between DI and P2GLS, was as follows:

Factor DynCorp International, PAE-Parsons Global
LLC Logistics Services

 

Technical/Management a Good

Past Performance Po Substantial Confidence
Small Business f Outstanding

 
Case 1:19-cv-01133-LAS Document 59 Filed 08/16/19 Page 26 of 58

Case 1:19-cv-01133-LAS Document 1M = Filed 08/05/19 Page 26 of 53

Total Evaluated Price Po $34,596,500.37

AR Tab 129 at 34.
66. There is no indication in the SSDD that the SSA concurred in this decision, however

the following explanation was provided in the SSDD:

 

AR Tab 123 at 22-23.

67. For Afghanistan, the SSAC determined that “DynCorp and URS were excluded
from this decision as ineligible, having not been previously awarded to under Operational Priority
Groups | or 2. Further, Vectrus was excluded from this award decision, having been previously
awarded the third award.” AR Tab 123 at 23. Of the remaining offerors, the SSAC recommended
KBR for award because “KBR had the highest rated proposal based on an integrated assessment
of the RFP's stated evaluation criteria.” Jd. The SSEB’s comparative summary between DI and

KBR, was as follows:

26

 
Case 1:19-cv-01133-LAS Document 59 Filed 08/16/19 Page 27 of 58

Case 1:19-cv-01133-LAS Document 1 M* Filed 08/05/19 Page 27 of 53

 

eras eee erie ee Kellogg, Brown & Root
LLC Services, Inc.

Technical/Management hs Good
Past Performance Po Substantial Confidence
Small Business Participation P Outstanding

Total Evaluated Price f $1,372,043,984.72

AR Tab 129 at 35.

68. The SSA concurred with the SSAC’s recommendation. AR Tab 123 at 24. Based
on these evaluation results, the Army did not award DI an IDIQ contract or, as a result, any task
order for any GCC or Afghanistan.

69. DI timely submitted its protest to the GAO (B-417506) on April 22, 2019
challenging the Army’s evaluation of DI’s and the Awardees’ proposals and award determination.

70. In its original bid protest, DI alleged that the Army’s evaluation of proposals was
severely flawed and contrary to law.

71. On June 3, 2019, DI filed a timely supplemental protest at the GAO (B-417506.10)
based on new facts learned from the Army’s Agency Report.

72. On June 27, 2019, DI filed timely consolidated comments to the Army’s May 22,
2019 Agency Report and June 17, 2019 Supplemental Report and withdrew five protest grounds
from its original protest.

73. On July 31, 2019, the GAO issued a decision denying DI’s protest, finding that the
“agency’s evaluation was reasonable and consistent with the terms of the solicitation and
applicable statutes and regulations, and record further demonstrates that the agency’s discussions

were meaningful and equitable.”

27

 
Case 1:19-cv-01133-LAS Document 59 Filed 08/16/19 Page 28 of 58

Case 1:19-cv-01133-LAS Document 1 Filed 08/05/19 Page 28 of 53

CLAIMS FOR RELIEF
COUNT I:

THE ARMY CONDUCTED
UNEQUAL AND MISLEADING DISCUSSIONS

(Violation of the Administrative Procedure Act, 5 U.S.C. § 706, Competition in
Contracting Act, 41 U.S.C. § 3701(a)) and FAR 1.602-2 and 15.306(d))

74. Paragraphs 1 through 73 are incorporated by reference as if set forth herein.

PB: The Administrative Procedure Act (“APA”) requires this Court to “hold unlawful
and set aside agency action, findings, and conclusions found to be . . . arbitrary, capricious, an
abuse of discretion, or otherwise not in accordance with law.” 5 U.S.C. § 706(2)(A).

76. The Competition in Contracting Act (“CICA”) requires that “[a]n executive agency
shall evaluate sealed bids and competitive quotes, and award a contract, based solely on the factors
specified in the solicitation.” 41 U.S.C. § 3701(a).

77. FAR 1.602-2(b) required the Contracting Officer to “[e]nsure that contractors
receive impartial, fair, and equitable treatment.”

78. FAR 15.306(d)(1) required that, when conducted, the Army had to conduct
discussions with all offerors in the competitive range.

79. Pursuant to FAR 15.306(d)(2), “[t]he primary objective of discussions is to
maximize the Government's ability to obtain best value, based on the requirement and the
evaluation factors set forth in the solicitation.”

80. During discussions, FAR 15.306(d)(3) required the Agency to, “at a minimum”:
“indicate to, or discuss with, each offeror still being considered for award, deficiencies, significant
weaknesses, and adverse past performance information to which the offeror has not yet had an
opportunity to respond.”

28

 
Case 1:19-cv-01133-LAS Document 59 Filed 08/16/19 Page 29 of 58

Case 1:19-cv-01133-LAS Document 1M Filed 08/05/19 Page 29 of 53

81. In addition, per FAR 15.306(d)(3), “the contracting officer also is encouraged to
discuss other aspects of the offeror’s proposal that could, in the opinion of the contracting officer,
be altered or explained to enhance materially the proposal's potential for award.”

82. Although FAR 15.306(e)(3) limits the Contracting Officer from “reveal[ing] an
offerors price without that offerors’ permission|[,]” it also expressly states “the contracting officer
may inform an offeror that its price is considered by the Government to be too high, or too low,
and reveal the results of the analysis supporting that conclusion. It is also permissible, at the
Government’s discretion, to indicate to all offerors the cost or price that the Government’s price
analysis, market research, and other reviews have identified as reasonable.”

83. The Army’s failure to provide DI with meaningful and equal discussions is a
violation of the APA’s, CICA’s, the FAR’s and the RFQ’s requirements.

A. The Army Failed to Advise DI that Its Price/Cost Proposals Were
and Would Preclude Award to DI in Violation of FAR 15.306(d).

84. The Army failed to conduct meaningful discussions with DI because it did not
advise DI that its ee. and therefore
deprived DI of a meaningful opportunity to revise its proposals.

85. | FAR 15.306(d) requires, “at a minimum, the contracting officer must ... indicate
to, or discuss with, each offeror still being considered for award, deficiencies, significant
weaknesses, and adverse past performance information to which the offeror has not yet had an
opportunity to respond. Precision Asset Mgmt. Corp., 135 Fed. Cl. at 355.

86. Discussions are meaningful if they generally lead offerors into the areas of their
proposals requiring amplification or correction, which means that discussions should be as specific

as practical considerations permit. Jd.

29

 
Case 1:19-cv-01133-LAS Document 59 Filed 08/16/19 Page 30 of 58

Case 1:19-cv-01133-LAS Document 1 MM Filed 08/05/19 Page 30 of 53

87. In submitting questions during discussions, an agency isnot permitted
to mislead an offeror “into responding in a manner that does not address the agency’s concerns; or
that misinforms the offeror concerning its proposal weaknesses or deficiencies.”

88. Although FAR 15.306(d)(3) only requires an agency to address “significant”
weaknesses and deficiencies, in this procurement, the Army went well beyond the requirements of
FAR § 15.306(d)(3), and “engaged in meaningful discussions with DI throughout the evaluation.
The Army provided offerors Evaluation Notices for all deficiencies, significant weaknesses,
weaknesses, uncertainties, minor/clerical, adverse past performance, and cost/price concerns.” AR
Tab | at 51.

89. The Army’s cost/price discussions with DI were misleading and not meaningful
because they did not inform DI of the Army’s concerns that DI’s cost/price proposal wai

90. The Agency Report at the GAO confirms that the Army was concerned that DI’s
price was i — yet declined to open discussions with DI to allow it to address the Army’s
concerns regarding DI’s price.

91. Specifically, the Agency Report included a Memorandum on “DynCorp’s Total
Proposed Prices” prepared by the Army on December 14, 2018 (the “Memo”), in which the Army
discussed its concerns with DI’s cost/price proposal, which show the Army found DI’s price to be
«48 Tab 331.

92. In the Memo, the Army set forth its concern that DI’s prices wer i The
Memo shows, for example, that DI’s |
a

93. The Army recognized that Pe
SSE

30

 
Case 1:19-cv-01133-LAS Document 59 Filed 08/16/19 Page 31 of 58

Case 1:19-cv-01133-LAS Document 1M = Filed 08/05/19 Page 31 of 53

Id. at 1-2.

94. Notwithstanding the Army’s finding that DI’s price was

, the Army urationally declined to open discussions with DI to address this concern.

nN

96. The CO further stated in the Memo

97. The urationality of the Agency’s decision not to open discussion on prices,
notwithstanding its recognition that DI’s prices werd is exacerbated by the fact that the
Army sent DI a total of EN: —_j of which related to cost/price — over a nine-month period

(AR Tab 209 at 8); yet the Army never provided any indication to DI that its proposed costs and

prices were ee. Consequently, the Army’s discussions with DI were not

meaningful, and furthermore were misleading as a result of what was not said.

31

 
Case 1:19-cv-01133-LAS Document 59 Filed 08/16/19 Page 32 of 58

Case 1:19-cv-01133-LAS Document 1M = Filed 08/05/19 Page 32 of 53

98. Had the Army advised DI that its pricing ws i iii

99. DI was prejudiced because the Army’s discussions with DI failed to mention, in
any capacity, that DI’s price was a. and therefore the Army failed to impart sufficient
information for DI to have a fair and reasonable opportunity to identify and correct its proposal to
address the Army’s concerns, and thus the Army’s discussions failed to satisfy the FAR 15.306
requirement for meaningful discussions.

B. The Army’s Discussions Failed to Disclose the

Ascribed to DI’s Labor Staffing Model in Violation of FAR 15.306(d) and FAR
1.602-2.

100. The Army’s discussions did not comply with FAR § 15.306(d) as the Army failed
to identify to DI the Army’s overarching concerms regarding DI’s LSM.

101. The Army was required to raise these specific, identified issues with DI to satisfy
the requirement of meaningful discussions, so as to lead DI into “areas of its proposal requiring
amplification or correction such that perceived issues with DI’s LSM could “be altered or
explained to enhance materially the proposal's potential for award.” FAR 15.306.

102. The technical/management ENs issued to DI were not meaningful as the ENs did
not disclose the overarching concerns the Army had regarding DI’s LSM.

103. The discussions offered to DI were incomplete, and therefore not meaningful
because the Army’s list of concerns raised with DI did not raise the a identified in

the SSEB Report and SSDD.

32

 
Case 1:19-cv-01133-LAS Document 59 Filed 08/16/19 Page 33 of 58

Case 1:19-cv-01133-LAS Document 1 Filed 08/05/19 Page 33 of 53

104. Moreover, the Agency Report reveals that the scope and substance of discussions
with DI about its LSM were inequitable and unfair when compared to other offerors, in violation
of FAR 1.602-2.

105. Asaresult of the Army’s failure to engage in meaningful discussions with DI that

put DI on notice of the Army’s true concerns with DI’s LSM, DI was unable to address the

Agency’s concerns. Had the Army provided notice of these 7 to DI; Ly

Cc. The Army Re-Opened Discussions After Final Proposal Submission Which
Permitted The Awardees, but Not DI, to Submit New Proposal Revisions in
Violation of FAR 1.602-2 and 15.306.

106. Pursuant to FAR 1.602-2 and 15.306, the Army was prohibited from engaging in
discussions that favored one offeror over another. FAR §§ 1.602-2 and 15.306(e).

107. The Army violated FAR 1.602-2 and 15.306(e) by conducting discussions in which
the Army led the Awardees into areas of their proposal that needed clarification or amplification,
and permitted the Awardees to submit proposal revisions, but deprived DI of this same
opportunity.

108. On December 21, 2018, at the Army’s instruction, all six offerors, DI, URS, KBR,

Vectrus, Fluor, and P2GLS submitted FPRs. AR Tab | at 30. After FPR submission, however, the

5 as

109. On February 1, 2019, the Army reopened discussions with the Awardees and DI.
AR Tabs 249-252.

110. The post-FPR discussions allowed each of the Awardees, but not DI, a meaningful
opportunity to revise their proposals.

33

 
Case 1:19-cv-01133-LAS Document 59 Filed 08/16/19 Page 34 of 58

Case 1:19-cv-01133-LAS Document 1M = Filed 08/05/19 Page 34 of 53

111. In response to these discussions, on February 6, 2019, all awardees submitted
proposal revisions. AR Tabs 31, 49, 52-3, 52-4, 71-1, 72-11, 75-1, 78, 170-4, 178-7, 183-9.
112. Unlike the awardees, DI was not provided any meaningful opportunity to address

any of the Agency’s concerns with DI’s cost/price proposal or LSM, let alone i

113. Dissimilar to the Army’s discussions with P2GLS, KBR, and Vectrus, the Army

did not identify any issues for DI to address in a new, FPR. The Army’s discussions with DI that

requested Do ess
i was meaningless.

114. DI was prejudiced by the Army’s failure to engage in similar meaningful
discussions as the Army had done with the Awardees in February 2019.

115. Had DI been informed by the Army during discussions that the Army viewed DI’s

LSM and supporting rationale and/or DI’s cost/pric il

D. The Army Misled DI t Through Evaluation Notices That
Indicated to D

116. Through discussions, the Army misled DI ii
117. OnMay 21, 2018, the Army issued EN Number DYN-CP030-20180801-D Tranche

3 to DI. In that EN, the Agency requested:

 

Fg
34

 
Case 1:19-cv-01133-LAS Document 59 Filed 08/16/19 Page 35 of 58

Case 1:19-cv-01133-LAS Document 1 M* Filed 08/05/19 Page 35 of 53

 

AR Tab 168 at 43.

118. The Army’s EN was misleading. Indeed, DI’s response indicates that it understood

the Army to be requesting DI

119. Thus, in response, DI

120. Indeed, in response to EN Number DYN-CP030-20180801, DI

121. In addition, in response to another EN from Army,

122. Moreover, upon receipt of DI’s response to EN Number DYN-CP030-20180801-

D Tranche 3,

To the extent the Army was not

the Army should have — but did not correct or clarify

its initial EN request upon receipt of DI’s response and revised proposal.

 
Case 1:19-cv-01133-LAS Document 59 Filed 08/16/19 Page 36 of 58

Case 1:19-cv-01133-LAS Document | = Filed 08/05/19 Page 36 of 53

123. The Agency’s failure to meaningfully advise DI that it had ss

ES 2 ts consi

disadvantage.
124. But for the Army’s misleading direction in EN Number DYN-CP030-20180801-D
Tranche 3, and its subsequent failure to clarify its request upon receipt of DI’s response and revised

COUNT I:
THE ARMY FAILED TO
CONDUCT A PROPER COST REALISM DETERMINATION

(Violation of the Administrative Procedure Act, 5 U.S.C. § 706, Competition in
Contracting Act, 41 U.S.C. § 3701(a), and FAR 15.404-1)

125. Paragraphs 1 through 124 are incorporated by reference as if set forth herein.

126. The Agency was required to perform a proper cost realism analysis of the
offerors’ proposals as required by the RFP and governing law.

127. The Administrative Procedure Act, requires this Court to “hold unlawful and set
aside agency action, findings and conclusions found to be . . . arbitrary, capricious, an abuse of
discretion, or otherwise not in accordance with law.” 5 U.S.C. § 706(2)(A).

128. The Competition in Contracting Act, requires that “[a]n executive agency shall
evaluate sealed bids and competitive proposals, and award a contract, based solely on the factors
specified in the solicitation.” 41 U.S.C. § 3701(a).

129. The RFP required that “[t]he Government will evaluate the realism of the offerors
proposed cost for the cost reimbursable effort through cost realism analysis [in accordance with]
FAR 15.404-1(d).” The RFP further required that “[t]he total evaluated price for each award

determination will be determined by adding together the offerors proposed cost plus fixed fee for

36

 
Case 1:19-cv-01133-LAS Document 59 Filed 08/16/19 Page 37 of 58

Case 1:19-cv-01133-LAS Document 1M = Filed 08/05/19 Page 37 of 53

the cost rembursable efforts, any cost adjustments necessary based upon the cost realism
analysis, and the offerors proposed price for the firm fixed price effort.”

130. FAR § 15.404-1(d) defines a cost realism analysis as “the process of independently
reviewing and evaluating specific elements of each offeror’s proposed cost estimate to determine
whether the estimated proposed cost elements are realistic for the work to be performed; reflect a
clear understanding of the requirements; and are consistent with the unique methods of
performance and materials described in the offeror’s technical proposal.”

131. The Agency failed to conduct a proper cost realism analysis and further engaged in
disparate treatment with respect to DI’s proposal when the Army failed to evaluate, and accepted,

unrealistically low cost proposals fon ii

132. By way of example, the AR reveals that the Army failed to conduct any analysis of

| to determine whether they were realistic for the work
performed. The AR demonstrates that the Army failed to make any independent assessment of
whether the os
ee. In addition, the Army accepted unrealistically low
cost proposals for the RFP’s PY By way of
example only, the table below summarizes various tasks in RE hat had ay,
eC

 
Case 1:19-cv-01133-LAS Document 59 Filed 08/16/19 Page 38 of 58

Case 1:19-cv-01133-LAS Document 1 *SEALED* Filed 08/05/19 Page 38 of 53

133. Despite he i. exemplified above

the Army failed to make the appropriate effort to understand hii when it purported to
perform its cost realism analysis of all Offerors’ proposals.

134. The Agency’s failure to conduct a proper cost realism analysis and resulting
disparate evaluation of DI’s cost proposal was arbitrary, capricious, an abuse of discretion, not in
accordance with the law and contrary to the RFP. There is no rational basis for the Agency’s
failure to conduct a proper cost realism analysis of the Awardees and DI’s cost proposals, which
resulted in disparate evaluation of DI’s and the Awardees’ cost proposals and constitute violations
of procurement law and procedure.

135. The Agency was obligated to carefully evaluate all offerors’ cost proposals
because the government is bound to pay actual and allowable costs, regardless of what the
offeror proposed. FAR § 15.404-1(d).

136. The Agency was further obligated to perform a proper cost realism analysis in
order to ensure that each offeror’s proposed costs were realistic. Id.

137. It was arbitrary, capricious, an abuse of discretion, not in accordance with
governing law and contrary to the RFP for the Agency not to conduct a proper cost realism

analysis in connection with the unrealistically low offers submitted by the Awardees. In view of

PY the Agency, when it was confronted with such
I 2 20410 make he appropriate eter

to understand hi when it performed its cost realism analysis.
138. The Army accepted unrealistically low cost proposals for the RFP’s |

I 12 2252s required to evaluate

whether unrealistically low cost proposals were adequate to meet the Army’s needs, but it failed

38

 
Case 1:19-cv-01133-LAS Document 59 Filed 08/16/19 Page 39 of 58

Case 1:19-cv-01133-LAS Document 1M Filed 08/05/19 Page 39 of 53

to do so. Moreover, the Army should have, but did not, adjust the proposals iin

| in order to compensate for their unrealistically ow iii
ee. Had the Army performed an adequate cost realism evaluation, the
Awardees’ evaluated costs would have been ie

139. Contrary to its obligations under the law and the RFP, the record does not contain
any indication that the Agency performed any analysis to determine the cost realism of the
eS

140. In view of the PY the Army should
have made the appropriate effort to understand this when it performed its cost realism
analysis of all offerors’ proposals.

141. DI was prejudiced as a result of the Army’s failure to conduct a proper cost
realism analysis of the multiple unrealistically low and cost proposals from the
other offerors. A proper cost realism analysis that addressed the Awardees’ unrealistically low
cost proposals would have resulted in total evaluated prices for the Awardees that were actually
realistic, which in turn would have materially affected the Army’s best value determinations in
favor of DI.

COUNT III:
THE ARMY’S EVALUATION OF
KBR’S PAST PERFORMANCE WAS ARBITRARY AND CAPRICIOUS AND

CONTRARY TO LAW

(Violation of the Administrative Procedure Act, 5 U.S.C. § 706, Competition in
Contracting Act, 41 U.S.C. § 3701(a), and FAR 15.305)

142. Paragraphs 1 through 141 are incorporated by reference as if set forth herein.
143. The Army’s past performance evaluation of KBR’s proposal ignored KBR’s

ES -o0c:i0: () Koes

39

 
Case 1:19-cv-01133-LAS Document 59 Filed 08/16/19 Page 40 of 58

Case 1:19-cv-01133-LAS Document 1M = Filed 08/05/19 Page 40 of 53

EE
0 he PP: i):
ES: (i) or

144. The APA requires this Court to “hold unlawful and set aside agency action,
findings and conclusions found to be . . . arbitrary, capricious, an abuse of discretion, or
otherwise not in accordance with law.” 5 U.S.C. § 706(2)(A).

145. CICA requires that “[a]n executive agency shall evaluate sealed bids and
competitive proposals, and award a contract, based solely on the factors specified in the
solicitation.” 41 U.S.C. § 3701(a).

146. The RFP required that “[p]ast performance, as used in this solicitation, is
evaluated as a predictor of future contract performance.” The RFP further required that “[t]he
Government will assess the degree of confidence it has that the Offeror will successfully
complete the solicitation requirements in accordance with the contract terms based on the
Offeror’s demonstrated record of relevant past and current performance.”

147. FAR § 15.305(a) requires “[a]n agency shall evaluate competitive proposals and
then assess their relative qualities solely on the factors and subfactors specified in the
solicitation.” With respect to past performance, FAR § 15.305(a)(2)(ii) requires that “[t]he
solicitation shall describe the approach for evaluating past performance. . . and shall provide
offerors an opportunity to identify past or current contracts (including Federal, State, and local
government and private) for efforts similar to the Government requirement.” FAR
§ 15.305(a)(2)(i1) further requires that “[t]he Government shall consider this information, as well
as information obtained from any other sources, when evaluating the offeror’s past

performance.”

40

 
Case 1:19-cv-01133-LAS Document 59 Filed 08/16/19 Page 41 of 58

Case 1:19-cv-01133-LAS Document 1M Filed 08/05/19 Page 41 of 53

148. As set forth below, the Agency’s decision to ignore KB: i iii

performance in violation of the plain terms of the RFP renders the Agency’s action arbitrary,

capricious, an abuse of discretion and not in accordance with the law.

TO
149. With respect to KBR’s history ii _
ay there was no rational basis for the Agency’s decision to re-write KBR’s past

performance and to whitewash KBR’s a. which constitutes a violation of procurement law

and procedure.

150. The record unequivocally demonstrates that li
i) <8 :-0-;
gnored Ks EE I i) nc zeny
Ee Ascncy
elie
Lee
aa. and (v) the Agency falsely claimed that KB? iii
Eee
a

4]
Case 1:19-cv-01133-LAS Document 59 Filed 08/16/19 Page 42 of 58

Case 1:19-cv-01133-LAS Document 1M = Filed 08/05/19 Page 42 of 53

 

153. Rather than consider KBR’s history iii

a. the Army whitewashed and contradicted KBR’s documented past performance as set
forth in the past performance references provided for this procurement.

154. Further, with respect to KBR’s past performance concerning
PS record unequivocally demonstrates that (i) the Government identified
eS :)
eS :: :)
hii as

 
Case 1:19-cv-01133-LAS Document 59 Filed 08/16/19 Page 43 of 58

Case 1:19-cv-01133-LAS Document 1M = Filed 08/05/19 Page 43 of 53

155. The Agency’s evaluation flatly ignored KBR’ ii past performance.

The Agency Record does not contain any discussion of the Agency’s evaluation regarding
concerns raised by this relevant information.

CR

156. The Army’s past performance evaluation also ignored KBR’s past

performance cone: in
157. For example, the Army ignored that: i _
158. The Agency’s past performance evaluation ignored the Government’s sy

IS «21 ics sec oI pas

performance.
D. The Failure to Account for These Serious Past Performance Issues Resulted in
KBR Receiving an Inflated Past Performance Rating and Evaluation as
Compared to DI.

159. Ignoring KBR’s doc end
| the Agency arbitrary and capriciously assigned KBR

with “Substantial Confidence” adjectival ratings that in no way should have matched DI’s

“Substantial Confidence” adjectival ratings.

43

 
Case 1:19-cv-01133-LAS Document 59 Filed 08/16/19 Page 44 of 58

Case 1:19-cv-01133-LAS Document 1M = Filed 08/05/19 Page 44 of 53

160. Had the Agency properly considered KBR’s relevant, BE pas: performance,
the Agency would have been required to reduce its arbitrary and capricious “Substantial

Confidence” rating ascribed to KBR’s past performance.

161. The Agency’s decision to ignore KBR’s i past performance in this regard —

hich
I — is Sorex avbitvary and capricious

162. The RFP acknowledged past performance as a predictor of future performance.
As a result, the Agency was required to “‘assess the degree of confidence it has that KBR will
successfully complete the requirements in accordance with the contract terms.” AR Tab 3 at
119.

163. To predict future performance, the Agency advised offerors that it would use
“data obtained from other sources or may use other information with regard to other contracts
performed by the Offeror of which it has knowledge, whether or not those contracts are disclosed
to the Government by the Offeror.” Jd.

164. By ignoring KBR’s history of (on
[
I 13-223 ile

to comply with its legal obligation to consider information known to the Agency bearing on the
KBR’s past performance. As a direct result of the Agency’s failure to consider this information,
KBR was provided with unreasonably high past performance ratings of “Substantial

Confidence,” which diluted DI’s strong past performance.

 
Case 1:19-cv-01133-LAS Document 59 Filed 08/16/19 Page 45 of 58

Case 1:19-cv-01133-LAS Document 1M = Filed 08/05/19 Page 45 of 53

165. The Agency’s failure in this regard distorted the Agency’s best value analysis and
required that DI shoulder the inequities that spring from the Agency’s failure to obtain, and
consider, KBR’s relevant past performance.

166. The Agency’s failure in this regard distorted the Agency’s best value analysis and
resulted in the Agency’s improper past performance evaluation of KBR’s proposal and, as
discussed below, resulted in an improper best value trade off.

167. For this best value procurement, any change in KBR’s past performance rating
requires a new best value tradeoff.

168. DI was prejudiced by the Agency’s failure to consider this relevant past
performance because the Agency’s failure caused it to inflate KBR’s past performance rating and
impaired the Agency’s best value award decisions.

COUNT Iv:
THE ARMY’S BEST VALUE TRADEOFF
DETERMINATION WAS ARBITRARY AND CAPRICIOUS AND CONTRARY TO

LAW

(Violation of the Administrative Procedure Act, 5 U.S.C. § 706, Competition in
Contracting Act, 41 U.S.C. § 3701(a), and FAR § 15.101-1)

169. Paragraphs 1 through 168 are incorporated by reference as if set forth herein.

170. The Agency was required to perform a proper best value tradeoff determination of
the offerors’ proposals as required by the RFP and governing law.

171. The APA, requires this Court to “hold unlawful and set aside agency action,
findings and conclusions found to be . . . arbitrary, capricious, an abuse of discretion, or otherwise

not in accordance with law.” 5 U.S.C. § 706(2)(A).

45

 
Case 1:19-cv-01133-LAS Document 59 Filed 08/16/19 Page 46 of 58

Case 1:19-cv-01133-LAS Document 1 Filed 08/05/19 Page 46 of 53

172. CICA requires that “[a]n executive agency shall evaluate sealed bids and
competitive proposals, and award a contract, based solely on the factors specified in the
solicitation.” 41 U.S.C. § 3701(a).

173. FAR § 2.101 defines “best value” as “the expected outcome of an acquisition that,
in the Government’s estimation, provides the greatest overall benefit in response to the
requirement.”

174. FAR § 15.101-1 provides that a best value tradeoff process “is appropriate when it
may be in the best interest of the Government to consider award to other than the lowest priced
offeror or other than the highest technically rated offeror.” FAR § 15.101-1(b) imposes the
following requirements for awards based on a best value trade-off: (i) “[a]ll evaluation factors and
significant subfactors that will affect contract award and their relative importance shall be clearly
stated in the solicitation,” and (11) “[t]he solicitation shall state whether all evaluation factors other
than cost or price, when combined are significantly more important than, approximately equal to,
or significantly less important than cost or price.” FAR § 15.101-1(c) requires that “[t]he
perceived benefits of the higher priced proposal shall merit the additional cost, and the rationale
for tradeoffs must be documented in the file in accordance with 15.406.”

175. The RFP required that awards “will be made using a Best Value Continuum
Tradeoff Process authorized at FAR 15.101-1” and that “[t]he best value source selection will be
based on an integrated assessment of the following four (4) evaluation factors:
Technical/Management, Past Performance, Small Business Participation, and Cost/Price.”

176. The RFP further required as follows:

Contract awards will be made to responsible Offerors whose

proposals are determined to provide the best value to the
Government based upon the evaluation criteria identified herewith.

46

 
Case 1:19-cv-01133-LAS Document 59 Filed 08/16/19 Page 47 of 58

Case 1:19-cv-01133-LAS Document 1 {J Filed 08/05/19 Page 47 of 53

The Source Selection Authority (SSA) will make an award to the
responsible Contractor whose proposal conforms to the solicitation
and is determined to provide the best value to the USG considering
price and non-price factors with relative importance assigned to
each, and in accordance with FAR Subpart 9.105. This may result
in an award to other than the lowest-prices or highest rated Offeror.
177. With regard to relative importance of price and non-price factors, the RFP assigned
the following relative order of importance to the evaluation factors:

Technical/Management is more important than Past Performance.

Past Performance is more important than Small Business
Participation.

Small Business Participation is more important than Cost/Price.

All evaluation factors other than Cost/Price, when combined, are
significantly more important than Cost/Price.

Although Cost/Price is not the most important factor, it could
become a controlling factor if offers under the non-price factors tend
to equalize. The closer the ratings in the non-Cost/Price factors, the
more significant Cost/Price becomes.

178. The RFP required the Government to conduct individual best value decisions and
make all awards concurrently. For each of the operation priority groupings (EUCOM, PACOM,
CENTCOM, NORTHCOM, AFRICOM, SOUTHCOM), the RFP required the Government to
“make an award (Basic IDIQ and associated Task Order(s)) to the responsible Offeror determined
to provide the best value to the USG, considering price and non-price factors with relative
importance assigned to each.”

179. The Agency failed to conduct a proper best value tradeoff determination in
accordance with the objective parameters of the RFP and governing law because the Agency’s
analysis was based on its arbitrary and capricious and fundamentally flawed technical, cost realism

47

 
Case 1:19-cv-01133-LAS Document 59 Filed 08/16/19 Page 48 of 58

Case 1:19-cv-01133-LAS Document 1 *SEALED* Filed 08/05/19 Page 48 of 53

and past performance evaluations and ratings as alleged in this Complaint, which allegations are
incorporated herein by reference.

180. For each of the operation priority groupings, the Agency found DI’s proposal did
not offer the best value based on the Agency’s arbitrary and capricious evaluation of the offerors’
technical/management approach, cost/price, labor staffing models and past performance. By way

of example only, for EUCOM and NORTHCOM, the Agency arbitrarily justified its best value

tradeoff decision on its arbitrary and capricious conclusion that Po
|
|
ees

181. By way of further example, the Army’s failure to provide all offerors with
meaningful and equal discussions (as alleged above) resulted in fundamentally flawed technical
ratings, deprived DI of the opportunity to | ER rendered the Army’s best value
tradeoff determination arbitrary and capricious. The purpose of meaningful and equal discussions
is to maximize the government’s ability to obtain the best value in a contract award based on the
requirements and the evaluation factors set forth in the solicitation. The Army’s failure to provide
meaningful and equal discussions profoundly tainted the obligatory best value tradeoff analysis,
rendering the Army’s decision arbitrary and capricious.

182. The Agency’s best value tradeoff determination did not reasonably consider and
did not exercise reasonable, independent business judgment as to the relative merits of each
offeror’s price and non-price factors. Instead, the Agency based its best value tradeoff
determination on evaluations and ratings that were fundamentally flawed and arbitrary, rendering

the best value award itself arbitrary and capricious.

48

 
Case 1:19-cv-01133-LAS Document 59 Filed 08/16/19 Page 49 of 58

Case 1:19-cv-01133-LAS Document 1M Filed 08/05/19 Page 49 of 53

183. In addition, where the Agency found that DI’s proposal was technically superior or

purportedly “comparable” to proposals from other offerors, the Agency’s best value determination

did not specifically explain why DI’s proposal i Instead, the
Agency’s best value determination merely stated those findings wer
a. The Agency’s failure to specifically explain why DI’s proposal iy
Ly was arbitrary and capricious.

184. The Agency’s best value tradeoff determinations did not articulate a rational
connection between the purported facts found and the choice made not to issue any award to DI.
The Agency failed to reasonably exercise its discretion in conducting the best value tradeoff
analysis mandated by the RFP, rendering the Agency’s best value tradeoff analysis arbitrary and
capricious. Had the Agency conducted a proper best value tradeoff determination that was not
based on its arbitrary and capricious price and non-price evaluations, the Agency would have
determined that DI’s proposal was the best value, requiring the award of an IDIQ contract to DI
under the operation priority groupings. DI was prejudiced as a result of the Agency’s failure to
conduct proper best value trade off determinations.

COUNT V:
INJUNCTIVE RELIEF

185. Paragraphs 1 through 184 are incorporated by reference as if set forth herein.

186. DI has been prejudiced by the Army’s violations of federal law, the RFP
requirements and the Army’s arbitrary and capricious award of the IDIQ contracts.

187. Ifthis Court denies DI the injunctive relief requested, DI will suffer permanent and
irreparable injury, which could not be compensated otherwise. Specifically, DI will lose its

opportunity to compete on a fair and lawful basis for one of the Army’s LOGCAP V IDIQ

49

 
Case 1:19-cv-01133-LAS Document 59 Filed 08/16/19 Page 50 of 58

Case 1:19-cv-01133-LAS Document 1 Filed 08/05/19 Page 50 of 53

contracts, and will lose the profits it would have made under any subsequent task orders issued
thereunder. The only other relief available to DI at law — reimbursement of its bid protest costs —
is grossly insufficient to compensate DI for the irreparable and permanent harm it will suffer if an
injunction denied. Thus DI requests a permanent injunction against the Army to prevent it from
proceeding under the IDIQ contracts awarded to Fluor, KBR, P2GLS and Vectrus.

188. Issuance of an injunction would serve the public interest because the public has an
interest in open, honest, and fair competition in the federal procurement system, and because that
interest was compromised when the Army acted arbitrarily and violated federal procurement law.
Thus, the grant of an injunction would enhance the integrity of the federal procurement system
and is in the public’s best interest.

189. A balancing of hardships also favors granting injunctive relief to DI because DI
will suffer permanent and irreparable injury if the injunction is not granted and, conversely, the

Army will not be harmed if injunctive relief is granted.

PRAYER FOR RELIEF

WHEREFORE, DI respectfully requests that this Court:

a. Declare that the Army’s evaluation was contrary to law;

b. Enter a permanent injunction enjoining the Army from proceeding with the IDIQ
contracts awarded under the RFP;

C: Order the Army to, among other things: (1) rescind the IDIQ contracts; (11) re-open
discussions to provide meaningful and equal discussions, (iii) conduct a new evaluation consistent
with law, regulation, and the RFP; and (iv) conduct a rational best value determination on which

to base the contract award;

50

 
Case 1:19-cv-01133-LAS Document 59 Filed 08/16/19 Page 51 of 58

Case 1:19-cv-01133-LAS Document 1M = Filed 08/05/19 Page 51 of 53

d. Grant DI its costs and fees incurred in pursuing this action to the extent permitted

under law, and its expenses incurred in responding to the RFP;

e. Grant DI such other and further relief as this court deems just and proper.

 
Case 1:19-cv-01133-LAS Document 59 Filed 08/16/19 Page 52 of 58

Case 1:19-cv-01133-LAS Document 1M = Filed 08/05/19 Page 52 of 53

Dated: August 5, 2019 Respectfully submitted,

REED SMITH LLP

/s/ Holly A. Roth
Holly A. Roth

1301 K Street, N.W. Suite
1000 — East Tower
Washington, DC 20005
Tel: (202) 414-9423
Fax: (202) 414-9299
Lead Counsel for DynCorp International LLC

Of counsel:

Elizabeth Leavy

William Kirkwood

1301 K Street N.W. Suite

1000, East Tower

Washington, D.C. 20005

Ph: 202-414-9200

Fax: 202-414-9299

eleavy@reedsmith.com

wkirkwood@reedsmith.com

Francisca Mok

1901 Avenue of the Stars
Suite 700

Los Angeles, CA 90067-6078
Ph: 310-734-5287

Fax: 310-734-5299
fmok@reedsmith.com

Nicholas Albu

7900 Tysons One Place
Suite 500

McLean, VA 22102
Ph: 703-641-4253

Fax: 703-641-4340
nalbu@reedsmith.com

Attorneys for DynCorp
International LLC

52

 
Case 1:19-cv-01133-LAS Document 59 Filed 08/16/19 Page 53 of 58

Case 1:19-cv-01133-LAS Document 1 Filed 08/05/19 Page 53 of 53

CERTIFICATE OF SERVICE
I hereby certify that on August 5, 2019, a true and correct copy of the foregoing has

been electronically filed with the Clerk of the Court using the CM/ECF system. I further
certify that I caused a true and correct copy of the foregoing to be emailed to all attorneys of

record. I further certify that a true and correct copy of the foregoing has been sent by email to:

Will Rayel

Senior Trial Counsel
National Courts Section
Commercial Litigation Branch
Civil Division

Department of Justice

1100 L St., NW, Room 9106
Washington, DC 20530
phone: (202) 616-0302
facsimile: (202) 307-0972
William.rayel@usdoj.com

Stephanie M. James, DA Civilian
Procuring Contracting Officer

Army Contracting Command-Rock
Island

1 Rock Island Arsenal

Rock Island, IL 61299
stephanie.m.james43.civ@mail.mil

Kellogg, Brown & Root Services, Inc.
c/o Lee P. Curtis

Perkins Coie

700 13" Street, NW, Suite 600
Washington, DC 20005
Icurtis@perkinscoie.com

Wade L. Brown, Esq.

Associate Command Counsel

Chief, Bid Protest/Litigation Branch
U.S. Army Material Command
Attn: AMCCC, Office A6SE062
4400 Martin Road

Redstone Arsenal, AL 35898
wade.|.brown2.civ@mail.mil

Vectrus Systems Corp.

c/o Kevin P. Mullen
Morrison Foerster

2000 Pennsylvania Ave., NW
Washington, DC 20006
kmullen@mofo.com

PAE-Parsons Gloval Logistics, LLC
c/o Anuj Vohra

Crowell & Morning LLP

1001 Pennsylvania Ave., NW
Washington, DC 20004
avohra@crowell.com

Fluor Intercontinental, Inc.

c/o Andrew Shipley

Wilmer Hale

1875 Pennsylvania Ave, NW
Washington, DC 20006
Andrew.shipley@wilmerhale.com

/s/ Holly A. Roth
Holly A. Roth

53

 
Case 1:19-cv-01133-LAS Document 59 Filed 08/16/19 Page 54 of 58

Case 1:19-cv-01133-LAS Document 1-1 Filed 08/05/19 Page 1 Qi dar Form

In The Enited States Court of Federal Claims

Cover Sheet

Plaintiff(s) or Petitioner(s)

Names: DynCorp International LLC 19-1133 C

Location of Plaintiff(s)/Petitioner(s) (city/state): Mclean, Virginia

 

 

(if this is a multi-plaintiff case, pursuant to RCFC 20(a), please use a separate sheet to list additional plaintiffs.)

Name of the attorney of record (See RCFC 83.1(c)): Holly A. Roth
Reed Smith LLP

Firm Name:

 

Contact information for pro se plaintiff/petitioner or attorney of record:

 

 

Post Office Box:
Street Address: 1301 K St., NW, Suite 1000-East Tower
City-State-ZIP: Washington, DC 20005

 

Telephone & Facsimile Numbers: 202-414-9423; Fax 202-414-9299
E-mail Address: hroth@reedsmith.com

 

 

Is the attorney of record admitted to the Court of Federal Claims Bar? ves Ono

 

Nature of Suit Code: 140 Agency Identification Code: ARM
Select only one (three digit) nature-of-suit code from the “ 5
attached sheet. Number of Claims Involved:

Amount Claimed: $ n/a
Use estimate if specific amount is not pleaded.

Bid Protest Case (required for NOS 138 and 140):

 

Indicate approximate dollar amount of procurement at issue: $ $82,000,000,000
Is plaintiff a small business? Ovyes () No
Was this action preceded by the filing of a (e) Yes O No
protest before the GAO?

If yes, was a decision on the merits rendered? (e) Yes O No

Income Tax (Partnership) Case:
Identify partnership or partnership group: N/A

 

Takings Case:
Specify Location of Property (city/state): N/A

Vaccine Case:
Date of Vaccination:

N/A

 

Related Case:

Is this case directly related to any pending or previously filed Oyes (@)No
case(s) in the United States Court of Federal Claims? If yes, youare

Tequired to file a separate notice of directly related case(s) See RCFC 40 2

178
Case 1:19-cv-01133-LAS Document 59 Filed 08/16/19 Page 55 of 58

 
 
 
 
